Appeal by the defendant from a judgment of the County Court, Westchester County (Silver-man, J.), rendered December 22, 1989, convicting him of robbery in the first degree, assault in the second degree and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in a light most favorable to the People, we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]). Resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). As it cannot be said that the jury’s verdict was clearly unsupported by the record, it should not be disturbed (see, People v Garafolo, 44 AD2d 86, 88).
The defendant failed to preserve for appellate review the propriety of all but one of the prosecutor’s remarks on summation (see, CPL 470.05 [2]; People v Nuccie, 57 NY2d 818) and, in any event, his comments were either within the bounds of permissible advocacy, or in answer to issues raised by the defense, or harmless error (see, People v Galloway, 54 NY2d 396; People v Ashwal, 39 NY2d 105; People v Bartolomeo, 126 AD2d 375; People v Jackson, 124 AD2d 823).
*774The defendant’s remaining contention is unpreserved for appellate review and, in any event, without merit. Sullivan, J. P., Eiber, Miller and Ritter, JJ., concur.